     Case 2:16-cr-00010-MCE-KJN Document 155 Filed 08/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                            No. 2:16-cr-0010 MCE KJN P
12                          Respondent,
13               v.                                        ORDER
14    STARSHEKA MIXON,
15                          Movant.
16

17              Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside or

18   correct his sentence pursuant to 28 U.S.C. § 2255. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20              On July 08, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24              The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27              1. The findings and recommendations filed July 08, 2020, (ECF No. 154) are ADOPTED

28   in full;
                                                          1
     Case 2:16-cr-00010-MCE-KJN Document 155 Filed 08/07/20 Page 2 of 2

 1             2. The motion to vacate, set aside, or correct her sentence pursuant to 28 U.S.C. Section
 2   2255 (ECF No. 149) is DENIED;
 3             3. The Clerk of the Court is directed to close the companion civil case No. 2:19-cv-1786
 4   MCE KJN P.
 5             4. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
 6   § 2253.
 7             IT IS SO ORDERED.
 8   Dated: August 6, 2020

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                          2
